McLean, J.,
— A petition signed by the requisite number of citizens of the Borough of Exeter, to decrease the number of councilmen to be elected in each ward of the said borough to two, has been filed after due notice to council, pursuant to provisions of the Act of May 10, 1921, P. L. 429, as follows:
“Section 12. Whenever the electors of any borough divided into wards are authorized by this act or by a decree of court to elect three members of council from each ward, the Court of Quarter Sessions may, upon the petition of twenty citizens of such borough and after notice to the council, decrease the number of the council to be elected in each of such wards to one or two.
“At each municipal election thereafter in such borough where there are two members from each ward, the electors of each ward shall elect one councilman to hold office for a term of four years from the first Monday of January next succeeding his election.
“At each municipal election thereafter in such boroughs where there is one member from each ward, the electors from each of the odd-numbered wards shall, at the first municipal election thereafter, elect one councilman for a term of four years, and the electors from each of the even-numbered wards shall elect one councilman for a term of two years. At each municipal election thereafter, the electors of the even-numbered wards or odd-numbered wards, as the case may be, shall each elect one councilman for a term of four years to take the places of those whose terms are about to expire. All such councilmen shall take office on the first Monday of January following their election.
“In any borough where, under the provisions of this section, the number of councilmen shall be reduced, the councilmen then in office shall remain in office until the end of their respective terms.”
The petition sets forth that: “At the present time the said borough is divided into four wards, in each of which wards the electors are authorized by law to elect three members of council, and at the present time the said council consists of three members from each of said wards, making twelve in all; . . . that in the 1st Ward, of the three members of council now in office the term of one will expire at the end of the present year, the terms of the other two will expire at the end of 1925, and their terms will not be curtailed by the proposed decrease. The facts in regard to the 2nd Ward are the same as those in regard to the 1st Ward. That in the 3rd Ward, of the three members of council now in office the term of two will expire at the end of the present year, and the term of the other will expire, at the end of 1925, and his term will not be curtailed by the proposed decrease. That in the 4th Ward, the facts are the same as those stated in connection with the 3rd Ward.”
Upon hearing, no objections were offered or filed, and accordingly the prayer of the petitioners is, therefore, granted; the number of council to be elected in each ward is decreased to two; which order, applied to the present situation, results as follows:
*702In each ward one councilman will be elected for a term of four years at the next municipal election, thereby reducing the number of council in the 3rd and 4th Wards to two each; at the next succeeding municipal election, that is, in 1925, in each ward one councilman will be elected for a term of four years, thereby reducing the number of councilmen in the 1st and 2nd Wards to two each; the number of councilmen of the borough after the first Monday of January, 1924, and until the first Monday of January, 1926, will consist of ten, and thereafter eight. This we understand to be in compliance with the provisions of the statute regulating the decrease in the number of council to be elected, and permits the councilmen now in office to remain in office until the end of their respective terms.
From F. P. Slattery, "Wllkes-Barr», Pa.